The employer and its carrier appeal from a decision and award of the Workmen’s Compensation Board. Claimant was long employed as a waiter whose routine work required the lifting and carrying of laden trays weighing about 30 pounds. The board’s finding is that his employment activities resulted in a bilateral inguinal hernia. The medical evidence is in agreement that claimant’s occupation could produce the hernial condition. The board was not required because of evidence of a specific inceptive incident to classify claimant’s condition as an accidental injury as appellants contend but could draw the contrary inference from the proof that the disease was one recognizably linked to the strains of waitering generally and hence occupational in origin. (Matter of Makowski v. Darling & Co., 18 A D 2d 1120, mot. for Iv. to app. den. 13 N Y 2d 594; Matter of Silverman v. Little West Mfg. Co., 20 A D 2d 612.) There is ample evidence supportive of the determination. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.